Exhibit 10.2

﻿

PDVWIRELESS, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into by and
between pdvWireless, Inc., a Delaware corporation, with its principal place of
business at 3 Garret Mountain Plaza, Suite 401, Woodland Park, New Jersey 07424
(the “Company”), and John Pescatore, an individual with his principal address at
*** (“Consultant”) (each herein referred to individually as a “Party,” or
collectively as the “Parties”). All capitalized terms used in this Agreement not
otherwise defined herein shall have the meanings set forth the Transition
Agreement, except as otherwise specified.

A. The Parties have executed this agreement in connection with their execution
of the Continued Service, Consulting and Transition Agreement, dated April 23,
2018 (the “Transition Agreement”).

B. Contingent upon the Transition Agreement becoming effective pursuant to its
terms and in consideration for Consultant’s obligations and promises in this
Agreement and in the Transition Agreement, the Company agrees to retain
Consultant as an independent contractor to perform consulting services for the
Company, and Consultant agrees to perform such services, on the terms described
below, effective as of the Separation Date (as defined in the Transition
Agreement).

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Transition Agreement, the Parties agree as follows:

1. Services and Compensation

Contingent upon the Transition Agreement becoming effective pursuant to its
terms, Consultant agrees to perform the services described in Exhibit A (the
“Services”) for the Company (or its designee), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services, during the Term (as defined below).

2. Confidentiality

A. Definition of Confidential Information.  “Confidential Information” means any
information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, business
plans, financial, accounting, tax or other information regarding the Company’s,
its affiliates’ or subsidiaries’ products or services and markets therefor,
customer lists and customers (including, but not limited to, customers of the
Company on whom Consultant called or with whom Consultant became acquainted
during the Term of this Agreement), software, developments, inventions,
discoveries, ideas, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company, its affiliates or subsidiaries,
either directly or indirectly, in writing, orally or by drawings



--------------------------------------------------------------------------------

 

or inspection of premises, parts, equipment, or other property of Company, its
affiliates or subsidiaries. Notwithstanding the foregoing, Confidential
Information shall not include any such information which Consultant can
establish (i) was publicly known or made generally available prior to the time
of disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any of the
foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception.

B. Nonuse and Nondisclosure. During and after the Term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of Company, except that Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Consultant
agrees that Consultant’s obligations under this Section 2.B. shall continue
after the termination of this Agreement.

C. Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the Term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.



--------------------------------------------------------------------------------

 

3. Ownership

A. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the Term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

B. Third Party Materials. Subject to Section 3.A, Consultant will provide the
Company with prior written notice if, in the course of performing the Services,
Consultant incorporates into any Invention or utilizes in the performance of the
Services any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by Consultant or in which
Consultant has an interest, that has not previously been assigned to the Company
during Consultant’s employment with the Company.  Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable, worldwide
license (with the right to grant and authorize sublicenses) to make, have made,
use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit such Inventions,
without restriction, including, without limitation, as part of or in connection
with such Invention, and to practice any method related thereto. Consultant will
not incorporate any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by any third party (in which
Consultant has no interest) into any Invention without Company’s prior written
permission.

C. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

D. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant in connection with performing Services under this Agreement (solely
or jointly with others) during the Term of this Agreement, and for a period of
three (3) years thereafter. The records will be in the form of notes, sketches,
drawings, electronic files, reports, or any other format that is customary in
the industry and/or otherwise specified by the Company. Such records are and
remain the sole property of the Company at all times and upon Company’s request,
Consultant shall deliver (or cause to be delivered) the same.



--------------------------------------------------------------------------------

 

E. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.E shall continue after
the termination of this Agreement. 

F. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

4. Conflicting Obligations

Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the Term of this
Agreement.

5. Return or Destruction of Company Materials 

All records, files, memoranda, reports, customer lists, drawings, plans,
documents and the like that Consultant uses, prepares or comes into contact with
during the course of his services to the Company under this Agreement shall
remain the sole property of the Company, and at the Company’s written request
shall either be turned over to the Company or destroyed by Consultant (which
destruction shall be confirmed in writing by Consultant) upon termination of
Consultant’s services to the Company pursuant to this Agreement. 

6. Term and Termination

A. Effective Date.  Consultant understands that this Agreement shall be null and
void and shall not be effective unless and until the Transition Agreement
becomes effective in accordance with its terms (the “Effective Date”). 



--------------------------------------------------------------------------------

 

B. Term. The term of this Agreement (the “Term”) will begin on the Separation
Date (as defined in the Transition Agreement) and will continue for a period of
thirty six (36) months thereafter (the “Consulting End Date”).

C. Termination. This Agreement will terminate upon the Consulting End Date.  The
Company may terminate the Agreement with or without Cause (as defined below),
upon providing Consultant with written notice of such termination pursuant to
Section 11.G of this Agreement (the “Termination Notice”).  In the event the
Company terminates this Agreement without Cause, the Company shall: (i) pay
Consultant all amounts that would have been paid under the Transition Agreement
and this Agreement through the Consulting End Date within ten (10) business days
of the Termination Notice; (ii) Pescatore’s non-performance based Equity Awards
shall immediately accelerate so that Pescatore shall vest in all non-performance
based Equity Awards through the Consulting End Date as provided in Section 5.B
of the Transition Agreement and such Equity Awards shall remain exercisable for
nine (9) months after the Consulting End Date and (iii) Pescatore’s performance
based Equity Awards shall remain outstanding and shall vest in accordance with
Section 5.C of the Transition Agreement.  For purposes of this Agreement, if the
Company undergoes a Change in Control (as defined below) or a Default Event (as
defined below), the Company shall be deemed to have terminated the Consultant
without Cause on the occurrence of such event.  In the event the Company elects
to terminate this Agreement for Cause, the Company shall provide Consultant with
the basis for such termination in the Termination Notice and provide Consultant
with a thirty (30) day cure period, if the basis for such termination for Cause
is subject to Cure.  In the event the Company terminates this Agreement with
Cause and the Consultant does not, or cannot, cure the basis for such
termination for Cause within the thirty (30) day cure period, the Company shall:
(i) pay Consultant all amounts that would have been paid under the Transition
Agreement and this Agreement through the Consulting End Date within ten (10)
business days of the termination date; (ii) Pescatore’s non-performance based
Equity Awards shall vest as provided in Section 5.B of the Transition Agreement
through the date he is terminated for Cause (i.e., on a monthly basis through
the date he is terminated for Cause) and shall be exercisable for nine (9)
months after the date he is terminated for Cause and (iii) Pescatore’s
performance based Equity Awards shall remain outstanding and shall vest in
accordance with Section 5.C of the Transition Agreement.  The Company’s
determination to terminate Consultant for Cause, and any subsequent
determination that Consultant has not timely cured, or cannot cure, the basis
for such termination for Cause, must be made by the Company’s Board of Directors
(acting in good faith by majority vote).

D. Survival.  Upon any termination of this Agreement, Section 2
(Confidentiality), Section 3 (Ownership), Section 4 (Conflicting Obligations),
Section 5 (Return of Company Materials), Section 6 (Term and Termination),
Section 7 (Independent Contractor; Benefits), Section 8 (Indemnification),
Section 9 (Limitation of Liability), Section 10 (Arbitration and Equitable
Relief), and Section 11 (Miscellaneous) will survive termination or expiration
of this Agreement in accordance with their terms.

E.Definitions:

(1) “Cause” means the Consultant’s material breach, and failure to cure, of the
restrictions and obligations of Consultant set forth in Sections 9 and 10 of the
Transition Agreement. 





--------------------------------------------------------------------------------

 

(2)“Change in Control” shall have the meaning assigned to such term in the
Company’s Executive Severance Plan (the “Plan”).

(3)“Default Event” shall mean the happening of one of the following events: (i)
the Company shall (a) discontinue its business, (b) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
property, (c) admit in writing its inability to pay its debts as they mature,
(d) make a general assignment for the benefit of creditors, (e) file a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or
arrangement with creditors, or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation
laws or statutes, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law, or (f) materially breach
any term of the Transition Agreement, this Agreement or any other agreement
between the Company and Consultant (for purposes of clarity, the Company’s
failure to timely make any payments owed to Pescatore under this Agreement or
the Transition Agreement by more than twenty (20) days after receiving notice of
non-payment from Pescatore shall be deemed to be a material breach of this
Agreement by the Company and shall constitute a Default Event); or (ii) there
shall be filed against the Company an involuntary petition seeking
reorganization of the Company or the appointment of a receiver, trustee,
custodian or liquidator of the Company or a substantial part of its assets, or
an involuntary petition under any bankruptcy, reorganization or insolvency law
of any jurisdiction.

7. Independent Contractor; Benefits; Company Policies

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

C.Company Policies.  Consultant acknowledges and agrees that during the Term
consultant shall be subject to the terms and conditions of the Company’s Code of
Business Conduct and any other policies applicable to Consultants, including the
Company’s Disclosure Policy. 

8. Indemnification

A. Consultant Indemnification.  Consultant agrees to indemnify and hold harmless
the Company and its affiliates and their directors, officers and employees from
and against



--------------------------------------------------------------------------------

 

all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any intentionally wrongful act of Consultant in
performance of the Services, (ii) any failure of Consultant to perform the
Services in accordance with all applicable laws, rules and regulations, or
(iii) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the Inventions or other deliverables
of Consultant under this Agreement.

B. Company Indemnification. Consultant and the Company entered into an
Indemnification Agreement, effective August 4, 2004, in connection with
Consultant’s service as an officer and director of the Company (the
“Indemnification Agreement”).  The Company agrees that Indemnification Agreement
shall apply to and cover Consultant’s Services under this Agreement, and the
Company agrees to comply with its obligations set forth in the Indemnification
Agreement.

9. Limitation of Liability

IN NO EVENT SHALL COMPANY OR CONSULTANT BE LIABLE TO THE OTHER PARTY OR TO ANY
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR
DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY
THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY. IN NO EVENT SHALL EITHER PARTY’S LIABILITY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO
CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION
GIVING RISE TO SUCH LIABILITY.

10. Arbitration and Equitable Relief

A. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN PASSAIC COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH NEW JERSEY LAW, INCLUDING THE NEW
JERSEY CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND
PROCEDURAL NEW JERSEY LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH NEW JERSEY LAW, NEW JERSEY LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES



--------------------------------------------------------------------------------

 

TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF
SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL
FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’
FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE
PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING,
THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR
ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND
THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.  SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.

B. Voluntary Nature of Agreement. Consultant acknowledges and agrees that he is
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. Consultant further acknowledges and agrees that
he has carefully read this Agreement and that Consultant has asked any questions
needed for Consultant to understand the terms, consequences and binding effect
of this Agreement and fully understand it, including that Consultant is waiving
his right to a jury trial.  Finally, Consultant agrees that he has been provided
an opportunity to seek the advice of an attorney of Consultant’s choice before
signing this Agreement.

11. Miscellaneous

A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of New Jersey, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in Passaic county, in the state of New Jersey.

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Consultant may not sell, assign or delegate any rights or obligations
under this Agreement. Notwithstanding anything to the contrary herein, Company
may assign this Agreement and its rights and obligations under this Agreement to
any successor to all or substantially all of Company’s relevant assets, whether
by merger, consolidation, reorganization, reincorporation, sale of assets or
stock, change of control or otherwise.

C. Entire Agreement. This Agreement, together with the Transition Agreement, the
PIAA, the Indemnification Agreement, the Mutual Bring-Down Release, the Stock
Plans and



--------------------------------------------------------------------------------

 

the Equity Awards, constitute the entire agreement and understanding between the
Parties with respect to the subject matter herein and supersedes all prior
written and oral agreements, discussions, or representations between the
Parties.  Consultant represents and warrants that he is not relying on any
statement or representation not contained in this Agreement. To the extent any
terms set forth in any exhibit or schedule conflict with the terms set forth in
this Agreement, the terms of this Agreement shall control unless otherwise
expressly agreed by the Parties in such exhibit or schedule.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.

F. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

G. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile or email, or (iii) if mailed by U.S.
registered or certified mail (return receipt requested), to the Party at the
Party’s address written below or at such other address as the Party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 11.G.

If to the Company, to:

pdvWireless, Inc.

3 Garret Mountain Plaza, Suite 401

Woodland Park, New Jersey 07424

Attn: Chairman of the Board

﻿

The one exception to the notice requirement will be the delivery of invoices, or
requests for expense reimbursement, by the Consultant to the Company.  Invoices
and requests for expense reimbursement will be delivered by Consultant via
e-mail to Tim Gray at tgray@pdvwireless.com

If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.



--------------------------------------------------------------------------------

 

H. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.

﻿

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

﻿

 

CONSULTANT

PDVWIRELESS, INC.

By: /s/ John Pescatore

By: /s/ Brian McAuley

Name: John Pescatore

Name: Brian McAuley

Title: Consultant

Title: Chairman of the Board

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿







 

--------------------------------------------------------------------------------

 

 

EXHIBIT A


SERVICES AND COMPENSATION

1. Services. The Services will include, but will not be limited to, the
following:

During the Term, Consultant will make himself available, at reasonable times and
upon reasonable notice, not to exceed eight (8) hours per month in any given
month (which shall not include any time Consultant spends attending Board
meetings or related to Consultant’s service as a director on the Company’s Board
of Directors) to provide transition services and such other services as mutually
agreed to by Consultant and Chairman of the Board or the Company’s Board of
Directors.  The Company acknowledges and agrees that Consultant can be employed
by and/or serve as a consultant and/or a director with one or more entities on a
full-time basis during the term of this Agreement, and as a result, the Company
agrees to consider and respect Consultant’s other obligations when making
requests for Services under this Agreement.

2. Compensation.

A. The Compensation payable to Consultant for the Services is set forth in the
Continued Services, Consulting and Transition Agreement, dated as of the date
hereof.

B. The Company will reimburse Consultant, in accordance with  the Company’s
policy, for all reasonable expenses incurred by Consultant in performing the
Services pursuant to this Agreement; provided that Consultant receives written
consent from an authorized agent of the Company prior to incurring expenses
greater than $1,000 and submits receipts for such expenses to the Company in
accordance with Company policy.

In order to help prevent adverse tax consequences to Consultant under
Section 409A (as defined below), in no event will any payment under Section 3.A.
of this Exhibit be made later than the later of (1) March 15th of the calendar
year following the calendar year in which such payment was earned, or (2) the
15th day of the third (3rd) month following the end of the Company’s fiscal year
in which such payment was earned. All payments and benefits provided for under
this Agreement are intended to be exempt from or otherwise comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance thereunder (together, “Section 409A”) so that
none of the payments and benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.



 

--------------------------------------------------------------------------------